               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

SIDNEY CLAYTON PARISH                             PLAINTIFF

V.                    NO. 4:20CV01066 JM-PSH

SOCIAL SECURITY ADMINISTRATION                             DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 30th day of June, 2021.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
